

114 S1544 IS: Jurassic Pork Act
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1544IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Flake introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo rescind unused earmarks provided for the Department of Transportation, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Jurassic Pork Act.
		2.Unused earmarks
 (a)DefinitionsIn this section— (1)the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code;
 (2)the term earmark means— (A)a congressionally directed spending item, as defined in rule XLIV of the Standing Rules of the Senate; and
 (B)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives; and (3)the term unused DOT earmark means an earmark of funds provided for the Department of Transportation as to which more than 90 percent of the dollar amount of the earmark of funds remains available for obligation at the end of the 9th fiscal year following the fiscal year during which the earmark was made available.
				(b)Rescission of unused DOT earmarks
 (1)In generalExcept as provided in paragraph (2), effective on October 1 of the 10th fiscal year after funds under an unused DOT earmark are made available, all unobligated amounts made available under the unused DOT earmark are rescinded and shall be transferred to the Highway Trust Fund.
 (2)ExceptionThe Secretary of Transportation may delay the rescission of amounts made available under an unused DOT earmark for 1 year if the Secretary determines that an additional obligation of amounts from the earmark is likely to occur during the 10th fiscal year after funds under the unused DOT earmark are made available.
				(c)Agency-Wide identification and report
 (1)Agency identificationEach agency shall identify and submit to the Director of the Office of Management and Budget an annual report—
 (A)that identifies each earmark for a project of the agency that is ineligible for funding; and (B)that discusses each project of the agency for which—
 (i)amounts are made available under an earmark; and (ii)as of the end of a fiscal year, unobligated balances remain available.
 (2)Annual reportThe Director of the Office of Management and Budget shall submit to Congress and publically post on the website of the Office of Management and Budget an annual report regarding earmarks (including any earmark that is ineligible for funding) that includes—
 (A)a listing and accounting for earmarks for which unobligated balances remain available, summarized by agency, which shall include, for each earmark—
 (i)the amount of funds made available under the original earmark; (ii)the amount of the unobligated balances that remain available;
 (iii)the fiscal year through which the funds are made available, if applicable; and (iv)recommendations and justifications for whether the earmark should be rescinded or retained in the next fiscal year;
 (B)the number of rescissions resulting from this section and the annual savings resulting from this section for the previous fiscal year; and
 (C)a listing and accounting for earmarks provided for the Department of Transportation scheduled to be rescinded under subsection (b) at the end of the fiscal year during which the report is submitted.